older. Thereafter, the district court instructed the jury to complete a
                special verdict form, containing four options—(1) all jurors find Duenas
                guilty based on premeditated and deliberate murder, (2) all jurors find
                Duenas guilty based on felony murder, (3) some of the jurors find Duenas
                guilty based on premeditated and deliberate murder and some jurors find
                Duenas guilty based on felony murder, and (4) all jurors find Duenas
                guilty based on premeditated and deliberate and felony murder. The
                jurors chose the third option. Duenas contends that the special verdict
                form shows that at least some of the jurors based their verdicts on a
                premeditated-murder theory, thereby rejecting the alternative theory of
                felony murder, and because the State presented insufficient evidence of
                premeditated murder, his first-degree murder conviction must be
                reversed.
                            A special verdict was unnecessary in this case because the
                jury does not need to be unanimous on a particular theory of culpability to
                sustain a conviction for a single offense, see generally Anderson v. State,
                121 Nev. 511, 515, 118 P.3d 184, 186 (2005), and we discourage the use of
                special verdicts absent circumstances requiring a special verdict. See e.g.,
                McConnell v. State,    120 Nev. 1043, 1069, 102 P.3d 606, 624 (2004)
                (requiring a special verdict in death penalty cases where the State
                charges alternative theories of premeditated and felony murder and bases
                a felony aggravating circumstance on the predicate felony underlying the
                felony-murder theory). Moreover, we are not convinced that the special
                verdict form establishes that the jurors who found Duenas guilty based on




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                a premeditated-and-deliberate-murder theory rejected the felony-murder
                theory. For example, the special verdict form did not offer an option
                stating that all jurors concluded that the evidence supported a felony-
                murder theory but some of them also concluded that the evidence
                supported the premeditation theory.
                             The evidence presented at trial overwhelmingly supports a
                felony-murder theory, see Origel-Candido v. State, 114 Nev. 378, 381, 956
                P.2d 1378, 1380 (1998); Jackson v. Virginia, 443 U.S. 307, 319 (1979), and
                that is sufficient to uphold the conviction, see generally Anderson, 121
                Nev. at 515, 118 P.3d at 186 ("A unanimous general verdict of guilt will
                support a conviction so long as there is substantial evidence in support of
                one of the alternate theories of culpability."). The evidence shows that the
                victim worked as a store clerk at the Loco Liquor Store in Las Vegas. As
                requested by his supervisor, the victim kept a Glock 9mm handgun with
                him during his shift. On the night of August 7, 2009, Duenas entered the
                liquor store with a Ruger P75 handgun. At some point, the victim and
                Duenas exchanged gunfire. Shortly thereafter, the victim's body was
                discovered behind the sales counter. Six shell casings were discovered
                near the sales counter—four behind the counter, one on top of the
                counter, and one in front of the counter. The victim fired those shots.
                One of the shots hit Duenas in the left hip. Duenas fired at least four
                shots, two of which inflicted substantial injuries to the victim, resulting in
                his death.




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                            Having considered Duenas' argument and concluded that it
                lacks merit, we
                            ORDER the judgment of conviction AFFIRMED.




                                                                                  J.
                Douglas                                Saitta


                cc: Hon. Linda Marie Bell, District Judge
                     Clark County Public Defender
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  4
(0) 1947A